Citation Nr: 9904527	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder with 
neurological involvement.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana, which denied the veteran's claim of 
service connection for a back disorder with neurological 
involvement.


The Board notes that upon initial review of the claims file, 
measures were undertaken to clarify whether the veteran 
wished to be represented.  In November 1998, the Board was 
telephonically informed by the veteran's most recent 
representative, AMVETS, that the veteran had canceled his 
power of attorney with AMVETS.  Moreover, in December 1998, 
the Board wrote to the veteran to clarify whether he wanted 
representation.  As the veteran did not respond within 30 
days, the Board assumes that the veteran does not desire 
representation.  

The Board also notes that the veteran has filed a notice of 
disagreement (NOD) from a March 1998 rating decision which 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD).  A statement of the case was issued 
in May 1998, but the record before the Board does not show 
that an appeal has been completed with a substantive appeal.  
Accordingly, the issue of entitlement to service connection 
for PTSD is not in appellate status at this time.  38 
U.S.C.A. § 7105(a) (West 1991). 


FINDING OF FACT

There is no medical evidence of a nexus or link between the 
veteran's back disorder with neurological involvement and his 
period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder with neurological involvement is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current back disorder with 
neurological involvement was incurred during his period of 
active military service.

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Further, where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
conditions, such as arthritis, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Evidence of record clearly shows that the veteran suffers 
from medically diagnosed back disability.  In fact, various 
medical records list various diagnoses, including cervical 
disc disease, spondylosis, arthritis, a possible L5 
compression fracture.  Accordingly, the requirement of a 
medical diagnosis of current disability for well-grounded 
purposes has been met.  Caluza.  

Next, for well-grounded purposes, the Board accepts the 
veteran's assertion that he suffered an injury to the back 
during his military service.  Caluza.  In fact, service 
medical records (SMRs) show that the veteran was seen once, 
in October 1967, for an injured back sustained during heavy 
lifting.  There was no radiation of pain or leg signs 
observed, but there was spasm of the right upper lumbar 
paravertebral area and pain on flexion of the spine.  The 
impression was lumbar strain.  

However, after reviewing the totality of the evidence, the 
Board is unable to find any medical evidence of a link 
between the veteran's current, variously diagnosed back 
disorders and his period of active military service.  To 
begin with, the injury noted in 1967 was not shown to be 
chronic in service.  The veteran was seen only once and 
subsequent service medical records for the remaining 14 
months of his service contain no references to any back 
complaints or clinical findings.  Significantly, on discharge 
examination in January 1969, the veteran denied back trouble 
of any kind and his spine was clinically evaluated as normal 
at that time.  While the Board acknowledges the veteran's 
contention that the separation examination was inadequate, 
the Board must assume that the trained medical personnel who 
conducted the examination would have duly reported any back 
disorder(s) found to be present at that time.  

Further, there is no medical evidence of a continuity of 
symptoms after service to otherwise link a current chronic 
back disorder to service.  Review of the record shows that 
the veteran's medical treatment for back problems began in 
the early 1980's.  While the veteran reported on his original 
claim that he began receiving treatment from a Dr. Carty in 
1970, a June 1982 letter from Charles B. Carty, M.D. is to 
the effect that he had been treating the veteran for chronic 
back pain since April 1980.  

The claims file includes various other private medical 
records which also date the veteran's medical treatment for 
back problems to 1980-1981.  While several of these records 
include history apparently furnished by the veteran to the 
effect that he had been suffering back pain for the previous 
9 or 10 years, these records also seem to relate the onset of 
back pain to the veteran's post-service employment.  For 
example, a November 1981 letter from Arthur Lorber, M.D. is 
to the effect that the veteran stated that he first developed 
low back pain 9 years ago while working for a telephone 
construction company.  According to Dr. Lorber, the veteran 
reported that he was lifting "the tongue of a cable truck 
and developed low back pain and thoracic pain as well as left 
sciatica."  The Board believes that this account of the 
onset of back problems furnished in detail by the veteran to 
a medical doctor during the course of receiving medical 
treatment is significant in that it makes no mention of the 
1967 inservice injury or any other back problems during 
service.

The Board also notes that the record includes a May 1980 
examination report by Martyn A. Goldman, M.D. which is to the 
effect that the veteran had low back pain for ten years.  
However, there is no mention of any inservice back injury. 

In sum, there is no medical evidence of a continuity of 
symptoms after service until 1980, over ten years after 
service.  Moreover, there is no medical opinion which links 
any reported continuity of symptoms reported by the veteran 
to a current disability so as to find a well-grounded claim 
under Savage.  Moreover, as there is no evidence showing that 
arthritis was manifested within one year of discharge from 
service, the necessary link between a current disability and 
the veteran's military service cannot therefore be 
established by use of the presumptive provisions of 38 
U.S.C.A. 1101, 1112. 

The only evidence of record supporting the veteran's 
contentions are his own written statements.  As a matter of 
law, the veteran (as a layperson) is not competent to offer 
opinions that his current back disorder with neurological 
involvement is related to service.  Such statements do not 
satisfy the medical nexus requirement and cannot, therefore, 
render his claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In other words, the veteran 
needs to show medical evidence that his current back disorder 
with neurological involvement can be medically linked to 
service.  By this decision, the Board is informing the 
veteran that competent medical evidence of causation is 
required to render his claim well-rounded. See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

The veteran's claim of entitlement to service connection for 
a back disorder with neurological involvement is not well-
grounded.  The appeal is denied to that extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

